Citation Nr: 1333393	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  10-10 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for insomnia and other sleep disorders.


REPRESENTATION

Appellant represented by:	Wounded Warrior Project


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active service from December 2001 to November 2008.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.  The decision granted, among other issues, service connection for obsessive compulsive disorder with insomnia with a 10 percent rating.  In a November 2011 rating decision, the RO granted service connection for post-traumatic stress disorder, including it with obsessive-compulsive disorder with insomnia, and increasing the rating to 30 percent.

In April 2013 the Board remanded the Veteran's claim for service connection for a sleep disorder, to include insomnia, to obtain a medical opinion as to the etiology of the condition and to determine whether it is a separate disability.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In July 2012 the Veteran was informed that he had been scheduled for a Board hearing at the RO in Roanoke, Virginia in August 2012.  He failed to report as scheduled.  The Veteran responded that he was not able to appear for the hearing in Roanoke.  He stated that he thought hearings were held at the McGuire VA hospital in Chesterfield, Virginia and he would like to be scheduled for a hearing there as he cannot travel to the RO.  Board hearings are not held at VA hospitals.  As the Veteran did not ask to reschedule the hearing at the RO or Central Office in Washington DC, and has otherwise not presented good cause for his failure to report to the hearing, the case will be decided on the record.  38 C.F.R. § 20.704(d).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  



FINDING OF FACT

The Veteran's insomnia is not a separate disability but rather a symptom of his previously diagnosed post-traumatic stress disorder (PTSD).


CONCLUSION OF LAW

The criteria for service connection for a sleep disorder, to include insomnia, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his insomnia began in service and is separate and apart from his psychiatric disorders.

During a July 2008 mental health examination, prior to being discharged from service, the Veteran reported sleep problems a couple nights a week for about four years.  He reported difficulties falling asleep and staying asleep.  He said he tosses and turns, is distracted by noises, and wakes up with back pain or from worrying and obsessing about things.  He said he sometimes wakes up due to crazy dreams.

The examiner diagnosed obsessive compulsive disorder and insomnia.  The examiner stated that the Veteran's sleep problems might be due to the obsessive compulsive disorder and back problems but might also be a separate sleep problem.  

At an April 2010 VA examination the Veteran reported he has difficulty falling asleep.  He reported his sleep was poor in service and worsened after he separated from his wife after service.  He reported current improvement and said drinking two beers sometimes helps, although he said he is sometimes late to work due to difficulty getting up in the morning and feels fatigued throughout the day.

In May 2013 the Veteran underwent another VA mental health examination.  The Veteran reported it takes him 30 minutes or more to fall asleep nightly, he wakes three or more times per night, and it often takes more than 30 minutes to fall back asleep, for a total of only three to four hours of sleep per night.  He reported his sleep symptoms began in service and had become progressively worse over the past few months.  The examiner diagnosed insomnia and opined that it is at least as likely as not to be due to his military service.

In a July 2013 addendum opinion, the examiner opined that the Veteran's "sleep disturbance/insomnia is likely related to his prior diagnosis of PTSD despite not meeting full criteria for PTSD diagnosis at this time."

In August 2013 the Veteran underwent a sleep study as part of a VA sleep apnea examination.  During the sleep study the Veteran was noted to have snoring with a few obstructions that overall did not meet the criteria for sleep apnea.  The examiner noted that the Veteran had been diagnosed by the May 2013 VA examiner with primary insomnia, meaning it is a condition in itself rather than a symptom of another disorder.  However, the examiner questioned the severity of the Veteran's primary insomnia, noting that he slept for more than 6 hours during the sleep study, which is a difficulty environment, despite telling the May 2013 examiner that he sleeps only three to four hours nightly.

Based on the forgoing, the Board finds that the Veteran's insomnia is a symptom of his acquired psychiatric condition, previously diagnosed as PTSD, and not a separate disability.  A sleep study did not show sleep apnea.  Further, despite referring to the Veteran's self-reported sleep difficulties as "primary insomnia," the May 2013 VA examiner opined that the Veteran's sleep disturbance is likely related to his previously diagnosed PTSD.  Although the Veteran has stated that his insomnia began in service separate from his psychiatric disorders, the medical opinion evidence does not support that the Veteran's insomnia is a separate disability.

While the Board finds the Veteran is competent to state what symptoms he experiences, including difficulty falling and staying asleep, the cause of his insomnia is a complex medical question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  As a lay person, the Veteran does not have the education, training and experience to offer a medical diagnosis or an opinion as to the cause of his sleep disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that "[l]ay evidence can be competent and sufficient to establish a diagnosis when ... a lay person is competent to identify the medical condition" and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for a sleep disturbance, to include insomnia, as the evidence does not support that it is a separate and distinct disability.  Therefore, the benefit of the doubt doctrine does not apply, and the appeal is denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

A letter was provided to the Veteran prior to discharge satisfying the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c) (2).  

VA examinations were conducted in July 2008, April 2010, May 2013, and August 2013, including a sleep study.  The Veteran has not argued, and the record does not reflect, that these examinations were inadequate.  The examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  Therefore, the Board finds that the examinations are adequate and contain sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
 
There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.


ORDER

Service connection for insomnia and other sleep disorders is denied.



____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


